Electronically Filed
                                                      Supreme Court
                                                      SCWC-29553
                                                      07-AUG-2014
                                                      02:00 PM



                            SCWC-29553

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         HIROKAZU NAKAJIMA,
          Petitioner/Plaintiff/Cross-Defendant/Appellant,

                                vs.

                           AKI NAKAJIMA,
          Respondent/Defendant/Cross-Plaintiff/Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (ICA NO. 29553; FC-DIVORCE NO. 05-1-0587)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           On June 26, 2014, Petitioner/Plaintiff/Cross-

Defendant/Appellant Hirokazu Nakajima (Hirokazu) filed an

application for a writ of certiorari seeking review of the

Intermediate Court of Appeals’s (ICA) May 9, 2014 Memorandum

Opinion filed pursuant to its June 13, 2014 Judgment on Appeal.

In his application Hirokazu argued, among other things, that the

ICA erred when it held that it did not have jurisdiction to

address various points on appeal.

           Hirokazu’s argument is based on the wording of this

court’s February 13, 2014 order remanding this case to the ICA
for disposition of all issues related to the part of the divorce

concerning the division and distribution of property and debts.

See Nakajima v. Nakajima, No. SCWC-29553, 2014 WL 626208, at *1

(Haw. Feb. 13, 2014); see also Schiller v. Schiller, 120 Hawai#i

283, 289, 205 P.3d 548, 554 (App. 2009) (divorce cases involve

four discrete parts: (1) dissolution of the marriage; (2) child

custody, visitation and support; (3) spousal support; and (4)

division and distribution of property and debts).       On remand, the

ICA misconstrued this court’s order, stating that “[t]he Hawai#i

Supreme Court ruled this court has jurisdiction only over

Hirokazu’s appeal from the November Order Re Motion for

Clarification pursuant to Hawai#i Revised Statutes (HRS) § 571-54

(2006 Repl.).”   Nakajima v. Nakajima, No. SCWC-29553, 2014 WL

1909244, at *13 (Haw. App. May 9, 2014); see also Nakajima, No.

SCWC-29553, 2014 WL 626208, at *2 (Recktenwald, C.J., concurring

and dissenting).   As a result, the ICA erroneously concluded that

it lacked jurisdiction to address Hirokazu’s points on appeal

numbers 5, 6, 7, 10, 11, and 12.       Id.   Those points all related

to the division and distribution of property and debts.       The ICA

correctly held that it did not have jurisdiction to address point

on appeal number 8 because that point on appeal related to

alimony.

           With respect to discovery sanctions, “‘[t]he courts

. . . have inherent power to curb abuses and promote a fair

process which extends to the preclusion of evidence and may

                                   2
include dismissal in severe circumstances.’”       Kawamata Farms,

Inc. v. United Agri Products, 86 Hawai#i 214, 242, 948 P.2d 1055,

1083 (1997) (quoting Richardson v. Sport Shinko (Waikiki Corp.),

76 Hawai#i 494, 507, 880 P.2d 169, 182 (1994); see also Weinberg

v. Dickson-Weinberg, 123 Hawai#i 68, 71, 229 P.3d 1133, 1136

(2010).   “If the trial court has the inherent power to level the

ultimate sanction of dismissal, it necessarily has the power to

take all reasonable steps short of dismissal, depending on the

equities of the case.”     Id.   The family court’s sanctions in this

case fell within the scope of its authority.       Subject to the

issues that the ICA must address on remand, the valuation and

division of Avalon Cove did not constitute an abuse of

discretion.   Therefore,

          IT IS HEREBY ORDERED that the application for a writ of

certiorari is accepted.

          IT IS FURTHER ORDERED that the June 13, 2014 judgment

on appeal is vacated, and this case is remanded to the ICA for

disposition of the remaining issues.

          DATED: Honolulu, Hawai#i, August 7, 2014.

Blake T. Okimoto for                    /s/ Mark E. Recktenwald
for petitioner
                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack

                                        /s/ Michael D. Wilson



                                    3